                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

 LA’SHUNDRA N. TUCKER,                         §
                                               §
      Plaintiff,                               §
                                               §
 v.                                            §   Civil Action No. 4:18-cv-00596-P-BP
                                               §
 THE UNIVERSITY OF TEXAS AT                    §
 ARLINGTON,                                    §
                                               §
      Defendant.                               §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

        Before the Court is the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge (ECF No. 15) and Plaintiff’s Objections thereto (ECF Nos. 16, 38).

        The Court has liberally construed Plaintiff’s objections in light of Plaintiff’s pro se

status. Following a de novo review, the Court OVERRULES the Objections, as none of

the Objections alter the Magistrate Judge’s finding and conclusion that Plaintiff failed to

plead sufficient facts to satisfy the Twombly standard with respect to her EPA claims.

        After conducting a de novo review of all relevant matters of record in this case and

the applicable law, the Court determines that the Findings and Conclusions of the

Magistrate Judge are correct, and they are ACCEPTED as the Findings and Conclusions

of the Court. Accordingly, this matter is WITHDRAWN from United States Magistrate

Judge Hal R. Ray, Jr. and the case is DISMISSED with prejudice.
SO ORDERED on this 7th day of January, 2020.




                   Mark T. Pittman
                   UNITED STATES DISTRICT JUDGE




                                2
